             Case 1:19-cv-02950-DLF Document 10 Filed 11/06/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    NOVA OCULUS PARTNERS, LLC, et al.,

                          Plaintiffs,

      vs.
                                                          Civil Action No. 19-2950 (DLF)
    U.S. FOOD AND DRUG
    ADMINISTRATION,

                          Defendant.


                                    DEFENDANT’S ANSWER

        Defendant, U.S. Food and Drug Administration (“FDA”), by and through undersigned

counsel, respectfully submits the following Answer to Plaintiffs’ Complaint filed on October 1,

2019, and states as follows:

                     RESPONSES TO THE NUMBERED PARAGRAPHS 1

        Defendant denies all allegations in the Complaint, including the relief sought, except as

specifically admitted in this Answer. Defendant admits, denies, or otherwise answers the

unnumbered and numbered paragraphs in the complaint as follows:

        1.       This paragraph is Plaintiffs’ characterization of this case to which a response is

not required. To the extent a response is required, Defendant admits that this action seeks to

compel Defendant to release records in response to Plaintiffs’ Freedom of Information Act

(“FOIA”) request identified in the Complaint.




1
 Merely for ease of reference, Defendant’s Answer replicates the headings contained in the
Complaint. Although Defendant believes that no response is required to such headings, to the
extent a response is deemed required and to the extent those headings and titles could be
construed to contain factual allegations, those allegations are denied.
            Case 1:19-cv-02950-DLF Document 10 Filed 11/06/19 Page 2 of 4



       2.       This paragraph is Plaintiffs’ characterization of this case to which a response is

not required. To the extent a response is required, Defendant admits that this action seeks to

compel Defendant to release records in response to Plaintiffs’ FOIA request identified in the

Complaint.

       3.       This paragraph is Plaintiffs’ characterization of this case to which a response is

not required. To the extent a response is required, Defendant admits that this action seeks to

compel Defendant to release records in response to Plaintiffs’ FOIA request identified in the

Complaint.

                                              PARTIES

       4.       Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       5.       FDA admits that it is an agency within the Department of Health and Human

Services.

                                 JURISDICTION AND VENUE

       6.       This paragraph consists of conclusions of law regarding jurisdiction to which no

response is required.

       7.       This paragraph consists of conclusions of law regarding venue to which no

response is required.

                                         BACKGROUND

       8.       Defendant admits that Plaintiffs submitted a FOIA request to FDA dated July 15,

2019. Defendant respectfully refers the Court to the request in Exhibit 1 to the Complaint

(“Exhibit 1”) for a full and accurate statement of its contents and denies any allegations

inconsistent therewith.



                                                  2
              Case 1:19-cv-02950-DLF Document 10 Filed 11/06/19 Page 3 of 4



         9.       Admits.

         10.      Defendant admits the first two sentences of paragraph 10 but denies that FDA was

“required” to assign a reference number to the request at that time.

         11.      Defendant admits this paragraph but notes that the FDA employee’s last name is

spelled “Uhl.”

         12.      Defendant admits this paragraph but notes that the FDA employee’s last name is

spelled “Uhl.”

         13.      Defendant admits that FDA sent an acknowledgement letter dated September 9,

2019, but denies that such letter was sent via email.

         14.      Defendant admits that no documents had been produced as of the date of filing.

The remainder of this paragraph states conclusions of law to which no response is required. To

the extent a response is deemed necessary, Defendant denies the allegations in this paragraph.

                        COUNT I – FAILURE TO COMPLY WITH FOIA

         15.      Defendant answers and incorporates by reference its responses to paragraphs 1-14

above.

         16.      This paragraph states conclusions of law to which no response is required. To the

extent a response is deemed necessary, Defendant denies the allegations in this paragraph.

         17.      This paragraph states conclusions of law to which no response is required. To the

extent a response is deemed necessary, Defendant denies the allegations in this paragraph.

         18.      This paragraph states conclusions of law to which no response is required. To the

extent a response is deemed necessary, Defendant denies the allegations in this paragraph.




                                                  3
             Case 1:19-cv-02950-DLF Document 10 Filed 11/06/19 Page 4 of 4



        The remainder of the Complaint consists of Plaintiffs’ requests for relief to which no

response is required. To the extent a response is deemed necessary, Defendant denies that

Plaintiffs are entitled to the relief requested.

                                              DEFENSES

        1.       As to some or all of the claims asserted in this action, Plaintiffs have failed to

state a claim upon which relief can be granted.

        2.       The Court lacks subject matter jurisdiction over any requested relief that exceeds

the relief authorized by the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552.

        3.       Plaintiffs are not entitled to compel production of records exempt from disclosure

by one or more exemptions to the FOIA.

Dated: November 6, 2019                            Respectfully submitted,

                                                   JESSIE K. LIU, D.C. Bar # 472845
                                                   United States Attorney

                                                   DANIEL F. VAN HORN, D.C. Bar # 924092
                                                   Chief, Civil Division

                                           BY: ___/s Damon Taaffe________________________
                                               DAMON TAAFFE, D.C. Bar # 483874
                                               Assistant United States Attorney
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20001
                                               (202) 252-2544
                                               Damon.Taaffe@usdoj.gov



                                                   Attorneys for Defendants




                                                      4
